DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 112b: Applicant has amended the corresponding claims and the rejections pertaining to claim 1 are withdrawn.

Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues that the prior art Ji fails to teach “if there is no sPDCCH, the PDCCH schedules the sPDSCH” and “when the first TTI-based radio frame structure includes on the sPDSCH, then the PDSCH and the sPDSCH are scheduled based on the PDCCH.” Ji discloses resource information for UEs in a thin control channel.
Examiner’s Response: Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. Examiner notes that Applicant recites two mutually exclusive cases in amended claim 1, “ wherein the first TTI-based radio frame structure includes (i) both a short physical downlink control channel (sPDCCH) and the sPDSCH or (ii) only the sPDSCH.” Only one of these options (i) or (ii) can happen at one time and the claim recites these as if they are mutually exclusive i.e. only one will occur. Thus the prior art need only support one of these two options, and Examiner notes that Ji teaches option (i) while option (ii) does not have any patentable weight. Furthermore, any limitation or step that occurs on the basis of option (ii) is contingent on the condition of option (ii) occurring and if option (i) occurs then these steps do not happen, thus these limitations do not have any patentable weight as they are contingent limitations and are not integral to the claimed invention see MPEP 2111.04(II). Applicant must recite the receiving of the downlink information in such a way that both option (i) and option (ii) can occur but at different times and for different downlink signals given that this is supported in the specification to receive downlink signals according to these two schemes. See Specification [0315]-[0316] 

Applicant should first recite the UE receiving an RRC setup message configuring the second TTI radio frame, determining whether the RRC message indicates the second TTI frame includes sPDCCH or not, and instead of reciting options (i) and (ii), reciting “in response to” determining the second TTI includes sPDCCH, the sPDSCH is scheduled in the sPDCCH, and in response to determining the second TTI does not include the sPDCCH, the scheduling of the sPDSCH is in the PDCCH as currently claimed. Examiner would also recommend canceling the claims regarding the base station transmission i.e. claim 14.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2, 5-7, 9-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10411869. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Current Application
Claim 1-2 of 10411869
A method for receiving downlink data in a wireless communication system, the method being performed by a terminal comprising: receiving, from a base station, first downlink control information for scheduling a short physical downlink shared channel (sPDSCH);, receiving, from the base station, second downlink control information for scheduling a physical downlink shared channel (PDSCH); receiving, from the base station, first downlink data on the sPDSCH based on the first downlink control information, based on a first transmission time interval (TTI)-based radio frame structure; and receiving, from 




Claim 2 rejected in view of claim 2 of U.S. Patent No.10411869 in view of Ji.
Claim 3 rejected in view of claim 3 of U.S. Patent No.10411869 in view of Ji.
Claim 4 rejected in view of claim 3 of U.S. Patent No.10411869 in view of Ji.
Claim 5 rejected in view of claim 4 of U.S. Patent No.10411869 in view of Ji.
Claim 6-7 rejected in view of claim 4 of U.S. Patent No.10411869 in view of Ji.
Claim 9 rejected in view of claim 5 of U.S. Patent No.10411869 in view of Ji.
Claim 10 rejected in view of claim 6 of U.S. Patent No.10411869 in view of Ji.
Claim 12-18 rejected in view of claim 1 of U.S. Patent No.10411869 in view of Ji.

Regarding claim 11, U.S. Patent No.10411869 teaches a short channel but does not teach low latency communication however Ji teaches wherein the first downlink data is data requiring low-latency, and wherein the second downlink data is data that does not require low delay [Ji Figure 6 ¶0059-70 low latency characteristics of first data, second data is regular or latency-tolerant].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent 10411869 by having the low-latency and regular latency data as in Ji who teaches this allows for access with different latency targets ¶0009. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the REG" in line 2 and “the REG” in line 3.  There is insufficient antecedent basis for this limitation in the claim. The term REG is not defined before referred to as an acronym and there is no mention of a REG in a previous claim thus this term is undefined.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (“Ji”) (US 20150334685 A1, Examiner relying on Provisional application 62/000,443 filed on May 19, 2014) in view of Patel et al. (“Patel”) (US 20160088604 A1, Examiner relying on filing date of Provisional Application 62/053,740 filed Sep. 22, 2014]

Regarding claim 1, Ji teaches:
A method for receiving downlink data in a wireless communication system, the method being performed by a terminal [Figure 6 user 504 ¶0056-60, 204 Figure 4] comprising: 
receiving, from a base station, first downlink control information for scheduling a short data region [Figure 6 shows downlink frame for a LoLat user 504, with thin control channel with short TTI i.e. short control channel with grant modification considered downlink control information ¶0066-70 as in element 508 for scheduling a data channel for LoLat user in 504], 
receiving, from the base station, second downlink control information for scheduling a data region [¶0066-70 Figure 6 separate control channel may be used to indicate resources for long TTI downlink resources for data to regular users ];
[¶0055-70 LoLat users receive data on particular resource in short TTI for data Figure 6 504]; 
and receiving, from the base station, second downlink data on the data region based on the second downlink control information, based on a second TTI-based radio frame structure, wherein the first TTI-based radio frame structure is shorter in time than the second TTI- based radio frame structure [¶0066-70 Figure 6 short TTI shorter than long TTI for scheduling regular users on data region 502], wherein the first TTI-based radio frame structure includes (i) both a short downlink control channel and the short data region  [Figure 6 wherein thin control channel with short TTI may indicate downlink control signals for short data region for LoLat users ¶0060-70] or (ii) only the sPDSCH [this limitation does not have patentable weight as Applicant recites these as mutually exclusive alternatives], wherein the second TTI-based radio frame structure includes a control channel and the data region [¶0055-70 also ¶0058-59 and Figure 6, long TTI includes thin control channel for allocating data region of long TTI to regular users, or may be a separate grant channel for long TTI allocation ¶0070], and based on that the first TTI-based radio frame structure includes only the sPDSCH: the first downlink control information and the second downlink control information are mapped to the PDCCH, and the PDSCH and the sPDSCH are scheduled based on the PDCCH [This limitation does not have any patentable weight as it is based on one of the two exclusive options indicated above, thus since option (i) is supported and this clause is conditional on option (ii) it is considered a contingent limitation that does not require support as it is not integral to the invention see MPEP 2111.04 (II)].
Ji teaches the downlink frame structure with long and short TTIs as claimed but does not expressly teach the terminology i.e. sPDCCH, short subframe and sPDSCH.
Patel teaches a similar short and normal radio frame structure, wherein the short control channel comprises sPDCCH and wherein the data regions are sPDSCH [Figure 7 shows mixed subframe structure with symbol length TTIs and legacy PDSCH, see also Figure 9 wherein short, symbol-length TTI includes uPDCCH and uPDSCH ¶0040-43, and ¶0094-97 considered short PDCCH and short PDSCH respectively, each symbol considered a short subframe of one TTI per symbol].

Patel teaches wherein the second TTI-based radio frame structure includes a physical downlink control channel (PDCCH) and the PDSCH [Figure 7, ¶0043, ¶0078-81 shows second structure in subframe 2 with regular PDSCH 715 and legacy control channel PDCCH]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji such that the control regions and data regions in Figure 6 are expressly indicated to be short PDCCHs and short PDSCHs / PDSCHs as in Patel. Ji teaches the claimed sub-frame structure with mixed TTIs but does not expressly used the claimed terminology however it would have been obvious to modify Ji such that short PDCCHs and short PDSCHs / regular PDSCHs are indicated as the control and data regions respectively as in Patel who teaches these are the legacy LTE terms for communicating control and data ¶0005 and can correspond to low latency versions for improving low latency communication ¶0007-0008.

Regarding claim 2, Ji-Patel teaches:
The method of claim 1, wherein, based on that the first TTI-based radio frame structure includes only the sPDSCH: the first downlink control information includes a first identifier for identifying whether the first downlink data is transmitted in the plurality of the sPDSCH [Examiner notes that Ji teaches first downlink control information is transmitted on the sPDCCH as combined with Patel see rationale for combination as in claim 1, and this claim recites a first identifier “when the first downlink control information is transmitted through the PDCCH” thus this is a contingent limitation that does not require support in the art as the step of receiving PDCCH is considered an alternative to the SPDCCH and the limitations of this claim only apply when the PDCCH is used and do not apply when sPDCCH is used, as such it does not contribute any patentable weight to the invention, see MPEP 2111.04].

Regarding claim 5, Ji-Patel teaches:
The method of claim 1 wherein a downlink frequency band to which the first downlink data is mapped and a downlink frequency band to which the second downlink data is mapped are same, and [Ji Figure 6, ¶0057, ¶0065-70, see how data for 504 in short TTI included in the same frequency downlink band as data for regular users on long TTI same band including sub-band].

Regarding claim 6, Ji-Patel teaches:
The method of claim 5, wherein one or more subband included in the at least one subband is configured in the first TTI based radio frame structure for a transmission of the first downlink data [Figure 6 Ji ¶0066-70, sub-bands for LoLat user configured in first TTI which is shorter].

Regarding claim 7, Ji-Patel teaches:
The method according to claim 6, wherein a remaining subband except for the one or more subbands in the at least one subband is configured with the second TTI-based radio frame structure for a transmission of the second downlink data [Figure 6 Ji ¶0066-70, see sub-bands configured for LoLat users and there are remaining sub-bands for regular users on long TTI i.e. second TTI, in example where LoLat data not on all subbands of the downlink communication].

Regarding claim 8, Ji-Patel teaches:
The method of claim 7, wherein the one or more subbands are configured with the second TTI based radio frame structure when the transmission of the first downlink data is completed [Figure 6 shows that sub-bands occupied for LoLat communication of first data becomes, after a time, sub-bands allocated for regular users according to second long TTI], and wherein second downlink data on the PDSCH is included in the one or more subbands [¶0060-70, Figure 6, subbands in a later short TTI are modified to send PDSCH, these being a data region and considered PDSCH see rationale for combination with Patel in claim 1].

Regarding claim 9, Ji-Patel teaches:
The method of claim 1, further comprising: receiving, from the base station, location information indicating a starting position of the sPDSCH within a first downlink frequency band when the first downlink [Examiner notes that Ji teaches one downlink frequency band for first downlink data and second downlink data, and this claim recites a first identifier “when the first downlink frequency band to which the first downlink data is mapped and second downlink frequency band to which the second downlink data is mapped are different” thus this is a contingent limitation that does not require support in the art as these limitations only apply when the frequency bands are different and otherwise is not performed, as such it does not contribute any patentable weight to the invention, see MPEP 2111.04]..

Regarding claim 10, Ji-Patel teaches:
The method of claim 9, wherein the first downlink frequency band includes at least one subband, and wherein the at least one subband includes the second TTI based radio frame structure [Examiner notes that Ji teaches one downlink frequency band for first downlink data and second downlink data, and claim 9 recites a first identifier “when the first downlink frequency band to which the first downlink data is mapped and second downlink frequency band to which the second downlink data is mapped are different” thus claim 9 and claim 10 recite contingent limitations that do not require support in the art as these limitations only apply when the frequency bands are different and otherwise these steps are not performed, as such it does not contribute any patentable weight to the invention, see MPEP 2111.04].

Regarding claim 11, Ji-Patel teaches:
The method according of claim 1, wherein the first downlink data is data requiring low-latency, and wherein the second downlink data is data that does not require low delay [Ji Figure 6 ¶0059-70 low latency characteristics of first data, second data is regular or latency-tolerant].

Regarding claim 13, Ji-Patel teaches:
[Ji ¶0060-70, Figure 6, ¶0070-78 portion of subcarriers used for sPDSCH for LoLat users considered a resource block compared to larger number of subcarriers across users for PDSCH as combined with Patel see rationale for combination as in claim 1]

Regarding claim 14, Ji teaches:
A method for transmitting downlink data in a wireless communication system, the method being performed by a base station [Figure 6 user 504 receiving downlink from base station ¶0056, 202 Figure 3 ¶0037] comprising: 
transmitting, to a terminal, first downlink control information through a downlink control channel  or a short downlink control channel [Figure 6 shows downlink frame transmitted for a LoLat user 504, with thin control channel with short TTI i.e. short control channel with grant modification considered downlink control information ¶0055-70 as in element 508 or may be transmitted according to long TTI for regular users receiving data 502]; 
transmitting, to the terminal, second downlink control information for scheduling a downlink data channel [¶0066-70 separate control channel may be used to indicate resources for long TTI downlink resources for data to regular users, or see Figure 6 wherein thin control channel can transmit according to long TTI for regular users, to be used to receive data in long TTI]; 
transmitting, to the terminal, first downlink data on the short data region based on the first downlink control information, based on a first transmission time interval (TTI)-based radio frame structure  [¶0066-70 LoLat users receive data on particular resource in short TTI for data Figure 6 504]; 
and transmitting, to the terminal, second downlink data on the data region based on the second downlink control information, based on a second TTI-based radio frame structure , wherein the first TTI-based radio frame structure is shorter in time than the second TTI- based radio frame structure [¶0055-70 Figure 6 short TTI for thin control channel shorter than long TTI, and downlink data sent on long TTI data region based on control information in long TTI for regular users to receive on 502], 
[Figure 6 wherein thin control channel with short TTI may indicate downlink control signals for short data region for LoLat users ¶0060-70] or (ii) only the sPDSCH [this limitation does not require support as Applicant recites these as mutually exclusive alternatives], wherein the second TTI-based radio frame structure includes a downlink control channel and the data region [¶0055-70 also ¶0058-59 and Figure 6, long TTI includes thin control channel for allocating data region of long TTI to regular users, or may be a separate grant channel for long TTI allocation ¶0070], and based on that the first TTI-based radio frame structure includes only the sPDSCH: the first downlink control information and the second downlink control information are mapped to the PDCCH, and the PDSCH and the sPDSCH are scheduled based on the PDCCH [This limitation does not have any patentable weight as it is based on one of the two exclusive options indicated above, thus since option (i) is supported and this clause is conditional on option (ii) it is considered a contingent limitation that does not require support as it is not integral to the invention see MPEP 2111.04 (II)].
Ji teaches the downlink frame structure with long and short TTIs as claimed but does not expressly teach the terminology i.e. sPDCCH, short subframe and sPDSCH.
Patel teaches a similar short and normal radio frame structure, wherein the short control channel comprises sPDCCH and wherein the data regions are sPDSCH [Figure 7 shows mixed subframe structure with symbol length TTIs and legacy PDSCH, see also Figure 9 wherein short, symbol-length TTI includes uPDCCH and uPDSCH ¶0040-43, and ¶0094-97 considered short PDCCH and short PDSCH respectively, each symbol considered a short subframe of one TTI per symbol].
Ji teaches a longer data region in Figure 6 but does not teach PDSCH and PDCCH.
Patel teaches wherein the second TTI-based radio frame structure includes a physical downlink control channel (PDCCH) and the PDSCH [Figure 7, ¶0043, ¶0078-81 shows second structure in subframe 2 with regular PDSCH 715 and legacy control channel PDCCH]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji such that the control regions and data regions in Figure 6 are expressly indicated to be short PDCCHs and short PDSCHs / PDSCHs as in Patel. Ji teaches the claimed sub-

Regarding claim 15, Ji teaches:
A terminal for receiving downlink data in a wireless communication system, the terminal comprising: an RF (Radio Frequency) unit for transmitting and receiving a radio signal: and a processor functionally coupled to the RF unit [Figure 4 204, ¶0049-54 entity 204 is a terminal], wherein the processor is configured to:
receive, from a base station, first downlink control information for scheduling a short data region [Figure 6 shows downlink frame for a LoLat user 504, with thin control channel with short TTI i.e. short control channel with grant modification considered downlink control information ¶0066-70 as in element 508]; 
receive, from the base station, second downlink control information for scheduling a data region [¶0055-70 separate control channel may be used to indicate resources for long TTI downlink resources for data to regular users Figure 6];
receive, from the base station, first downlink data on the short data region based on the first downlink control information, based on a first transmission time interval (TTI)-based radio frame structure [¶0060-70 LoLat users receive data on particular resource in short TTI for data Figure 6 504]; 
and receive, from the base station, second downlink data on the data region based on the second downlink control information, based on a second TTI-based radio frame structure, wherein the first TTI-based radio frame structure is shorter in time than the second TTI- based radio frame structure [¶0055-70 Figure 6 short TTI shorter than long TTI, and downlink data sent on long TTI data region based on control information in long TTI for regular users], wherein the first TTI-based radio frame structure includes (i) both a short downlink control channel and the short data region [Figure 6 wherein thin control channel with short TTI may indicate downlink control signals for short data region for LoLat users] or (ii) only the sPDSCH [this limitation does not require support as Applicant recites these as mutually exclusive alternatives], wherein the second TTI-based radio frame structure includes a downlink control channel and the data region [¶0055-70 also ¶0058-59 and Figure 6, long TTI includes thin control channel for allocating data region of long TTI to regular users, or may be a separate grant channel for long TTI allocation ¶0070], and based on that the first TTI-based radio frame structure includes only the sPDSCH: the first downlink control information and the second downlink control information are mapped to the PDCCH, and the PDSCH and the sPDSCH are scheduled based on the PDCCH [This limitation does not have any patentable weight as it is based on one of the two exclusive options indicated above, thus since option (i) is supported and this clause is conditional on option (ii) it is considered a contingent limitation that does not require support as it is not integral to the invention see MPEP 2111.04 (II)].
Ji teaches the downlink frame structure with long and short TTIs as claimed but does not expressly teach the terminology i.e. sPDCCH, short subframe and sPDSCH.
Patel teaches a similar short and normal radio frame structure, wherein the short control channel comprises sPDCCH and wherein the data regions are sPDSCH [Figure 7 shows mixed subframe structure with symbol length TTIs and legacy PDSCH, see also Figure 9 wherein short, symbol-length TTI includes uPDCCH and uPDSCH ¶0040-43, and ¶0094-97 considered short PDCCH and short PDSCH respectively, each symbol considered a short subframe of one TTI per symbol].
Ji teaches a longer data region in Figure 6 but does not teach PDSCH and PDCCH.
Patel teaches wherein the second TTI-based radio frame structure includes a physical downlink control channel (PDCCH) and the PDSCH [Figure 7, ¶0043, ¶0078-81 shows second structure in subframe 2 with regular PDSCH 715 and legacy control channel PDCCH]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji such that the control regions and data regions in Figure 6 are expressly indicated to be short PDCCHs and short PDSCHs / PDSCHs as in Patel. Ji teaches the claimed sub-frame structure with mixed TTIs but does not expressly used the claimed terminology however it would have been obvious to modify Ji such that short PDCCHs and short PDSCHs / regular PDSCHs are indicated as the control and data regions respectively as in Patel who teaches these are the legacy LTE 

Regarding claim 16, Ji-Patel teaches:
The method of claim 1, wherein, based on that the first TTI-based radio frame structure includes the sPDCCH and the sPDSCH: the first downlink control information is mapped to the sPDCCH and the second downlink control information is mapped to the PDCCH, and the PDSCH is scheduled based on the PDCCH and the sPDSCH is scheduled based on the sPDCCH [Ji ¶0055-70 wherein thin control channel in short TTI schedules sPDSCH for LoLat users 504 and long TTI control channel schedules PDSCH for regular users 502, as combined with Patel see rationale for claim 1].


Claim 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (“Ji”) (US 20150334685 A1, Examiner relying on Provisional application 62/000,443 filed on May 19, 2014) in view of Patel et al. (“Patel”) (US 20160088604 A1, Examiner relying on filing date of Provisional Application 62/053,740 filed Sep. 22, 2014] and further in view of Larsson et al. (“Larsson”) (US 20130039188 A1).

Regarding claim 12, Ji-Patel teaches:
The method of claim 1.
a number of resource elements comprising control information related to the sPDCCH [Ji ¶0060-70 Figure 6 shows control channel with grant information for a UE, and combined with Patel who teaches sPDCCH see rationale for combination in claim 1].
Ji teaches a short control channel but does not teach PDCCH however Patel teaches a number of resource elements comprising control information related to the PDCCH [Figure 7 subframes multiplexed with legacy control PDCCH 707, ¶0043, ¶0080-81 with control information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji to include a PDCCH. Ji teaches a thin control channel and LTE protocol 
Ji-Patel teaches sPDCCH and PDCCH control channels but does not teach CCE with smaller CCEs in the short region however Larsson teaches two separate control regions wherein a number of resource elements included in the REG related to a first control channel is smaller than a number of resource elements included in the REG related to a second control channel region [¶0041, ¶0056 UE monitors search space for control channel in second region i.e. first control channel, and in a first region i.e. second control channel, ¶0063 wherein resources in second region i.e. REG is small and may use smaller or larger number of resource elements compared to first region resources i.e. REG].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji-Patel such that the smaller, second control region comprises resource element groups of smaller size than a larger PDCCH region. Ji-Patel teaches PDCCH and sPDCCH, and both teach that the PDCCH is larger in size than the sPDCCH, see Ji Figure 6 where the thin control channel comprises fewer resources than a legacy PDCCH would. Examiner notes that the Applicant only recites resource element group related to a sPDCCH and PDCCH and thus these can be resource element group within any region of a control channel as Ji-Patel teaches sPDCCH exists and thus any resource element group transmitted on either control channel would be “related” to both control channels. Thus it would have been obvious to modify Ji-Patel to expressly recite, as in Larsson, that for a second control channel region in which the region is smaller than a legacy first region as in ¶0063, resource element group sizes may vary and may be, e.g. smaller in the smaller region i.e. the first control channel as claimed, as this allows more flexible design and increase capacity ¶0063.

Regarding claim 18, Ji-Patel teaches the method of claim 1, 
[Ji ¶0060-70 Figure 6 shows control channel with grant information for a UE, and combined with Patel who teaches sPDCCH see rationale for combination in claim 1].
Ji teaches a short control channel but does not teach PDCCH however Patel teaches a number of resource elements comprising control information related to the PDCCH [Figure 7 subframes multiplexed with legacy control PDCCH 707, ¶0043, ¶0080-81 with control information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji to include a PDCCH. Ji teaches a thin control channel and LTE protocol ¶0027 but does not expressly teach a PDCCH. It would have been obvious to modify Ji to have a PDCCH multiplexed as Patel teaches legacy PDCCH can be multiplexed with short, low latency PDCCHs as in Figure 7 which allows for applications of various latency requirements to run in parallel ¶0007-8 for managing downlink ¶0040 and improving downlink communication. 
Ji-Patel teaches sPDCCH and PDCCH control channels but does not teach CCE with smaller CCEs in the short region however Larsson teaches two separate control regions wherein the REGs comprising CCEs may be different for each region such that Larsson teaches wherein a number of resource element groups (REGs) consisting of a CCE (control channel element) related to a first control channel region is smaller than a number of resource element groups (REGs) consisting of a CCE related to a second control channel region [¶0041, ¶0056 UE monitors search space for control channel in second region i.e. first control channel, and in a first region i.e. second control channel, ¶0063 wherein second region is small and may use smaller or larger number of RE per CCE compared to first region].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji-Patel such that the smaller, second control region comprises CCEs of smaller size than a larger PDCCH region. Ji-Patel teaches PDCCH and sPDCCH, and both teach that the PDCCH is larger in size than the sPDCCH, see Ji Figure 6 where the thin control channel comprises fewer resources than a legacy PDCCH would. Examiner notes that the Applicant only recites CCEs related to a sPDCCH and PDCCH and thus these can be CCEs within any region of a control channel as Ji-Patel teaches sPDCCH exists and thus any CCEs transmitted on either control channel would be .

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (“Ji”) (US 20150334685 A1, Examiner relying on Provisional application 62/000,443 filed on May 19, 2014) in view of Patel et al. (“Patel”) (US 20160088604 A1, Examiner relying on filing date of Provisional Application 62/053,740 filed Sep. 22, 2014] and further in view of Chen et al. (“Chen”) (US 20160095105 A1, effective filing date of provisional application 62/056,397 filed Sep. 26, 2014).

Regarding claim 17, Ji-Patel teaches:
The method of claim 1, wherein a length of the first TTI-based radio frame structure in a time domain is equal to a length of OFDM (orthogonal frequency-division multiplexing) symbols [¶0058 short TTI includes symbols].
Ji teaches short TTI but does not expressly teach 3 symbols.
Lee teaches wherein a length of the first TTI-based radio frame structure in a time domain is equal to a length of 3 OFDM (orthogonal frequency-division multiplexing) symbols [¶0069, TTI formed of two or more symbols, OFDM].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji-Patel such that the short TTI is 3 symbols. Ji teaches a short TTI and includes the length may be variable but does not specify 3 symbols however it would have been obvious to modify the duration of Ji to be 3 symbols as in Chen as it would have been a simple substitution of parts to replace the unspecified length of Ji with 3 symbols as in Chen for purposes of ULL ¶0058.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 





/JAY L VOGEL/Examiner, Art Unit 2478